Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments and remarks submitted 07/26/2022 have been entered and considered, Claims 1, 8, 14 are amended. This action is made final.

Response to Arguments
Applicant’s arguments filed on 07/26/2022 have been fully considered but are moot because they don’t apply to the reference(s)/combination(s) in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sierra et al (US20160117793) in view of Aqib (“How to Connect a Raspberry Pi to a Laptop Display”, 2018) further in view of Tung (“Raspberry Pi 4 Model B is out”, 06/23/2019).

Regarding Claim 1. Sierra teaches A display device (Sierra, abstract, the invention describes orchestrate external graphics, for example to support and extend switchable graphics capability beyond internal system components of a host information handling system so as to include an external discrete graphics processing unit (xGPU) that is not integrated or embedded within the chassis enclosure of the host information handling system, and that is coupled to the host information handling system from outside the host system chassis enclosure.
[0031], As shown in FIG. 1A, at least one first external display 193 (e.g., LCD display or other suitable display device) may be coupled (e.g., via digital HDMI or DVI, analog D-Sub/S VGA, etc.) by suitable connector and external video cabling to receive and display visual images received from I-dGPU 120 of information handling system 100. I-dGPU 120 may be, for example, a PCI-Express (PCI-e) graphics card that is coupled to an internal PCI-e bus of information handling system 100 by multi-lane PCI-e slot and mating connector.) comprising:
control circuitry to control operation of the display device, wherein the control circuitry is to receive source display instructions from a host computing system operating independently from the display device, wherein control circuitry is to externally couple the host computing system to the display device (Sierra, 
[0007] In one exemplary embodiment, an external graphics dock system may be provided that is configured to be operably coupled to one or more external discrete GPUs (xGPUs) and to be coupled to internal processing components (e.g., embedded controller/s, CPU/s, etc.) within an information handling system chassis enclosure by switchable graphics technology ( e.g., software and/or firmware) executing on internal processing device/s (e.g., CPU, controller, microcontroller, etc.) of the information handling system. In one example, the switchable graphics features may be implemented by one or more processing devices in a manner that allows an external dGPU (xGPU) that is coupled to the external dock system to be utilized as a discrete GPU in switchable graphics mode while any internal discrete GPU (I-dGPU) that is installed and coupled within the information handling system is disabled from operation.
	[0029], As shown in FIG. 1A, information handling system 100 of this exemplary embodiment includes various components that are embedded on a system motherboard 139, it being understood that any one or more of such embedded components may be alternatively provided separate from motherboard 139 within chassis case of information handling system 100, e.g. , such as provided on a daughter card or other separate
mounting configuration. 
[0031] As shown in FIG.1A, CPU 105 itself includes an integrated GPU (iGPU) 109 and information handling system 100 also includes a separate internal discrete GPU (1-dGPU) 120 that may be powered by a power source of information handling system (e.g., such as AC adapter and/or internal smart battery pack of a notebook computer) using internal integrated power supply circuitry and/or internal voltage regulation circuitry of information handling system 100.
Therefore, information handling system 100 including system motherboard 139, is separate from external display 193. System motherboard 139 is equivalent to control circuitry.);
a graphics interface to electrically and removably couple a discrete graphics processing unit (dGPU) to the control circuitry (Sierra, [0032], As shown in Fig. 1A, External graphics dock system 180 is in turn coupled to CPU 105 via suitable data bus cable 101 such as PCI-e, PCI-e connector or other data bus interface connector, and mux 182 as shown, the latter of which switches video output from CPU 105 between I-dGPU 120 and xGPU/s of external graphics dock system 180.);
a display panel coupled to the control circuitry and the graphics interface,
wherein the display panel is to render visual information based on a processed display signal, wherein the processed display signal is generated, by the dGPU when coupled to the graphics interface, based on processing the source display instructions (Sierra, [0031], As shown in FIG. 1A, at least one first external display 193 (e.g., LCD display or other suitable display device) may be coupled (e.g., via digital HDMI or DVI, analog D-Sub/S VGA, etc.) by suitable connector and external video cabling to receive and display visual images received from I-dGPU 120 of information handling system 100. I-dGPU 120 may be, for example, a PCI-Express (PCI-e) graphics card that is coupled to an internal PCI-e bus of information handling system 100 by multi-lane PCI-e slot and mating connector.
[0032], As shown in Fig. 1A, External graphics dock system 180 is in turn coupled to CPU 105 via suitable data bus cable 101 such as PCI-e, PCI-e connector or other data bus interface connector, and mux 182 as shown, the latter of which switches video output from CPU 105 between I-dGPU 120 and xGPU/s of external graphics dock system 180.); and
a housing for the display device, wherein the housing encloses the control circuitry, the graphics interface and the display panel (Sierra, [0005] An external graphics dock for notebook computers has been developed that includes components external to the notebook computer chassis that connect to internal circuitry inside the notebook computer chassis enclosure via two cables that carry PCI-e 3.0 signals.
Although Sierra didn’t explicitly teach a housing enclosing control circuity, the graphics interface and the display panel, a notebook computer is an example of a device with a housing which includes control circuitry, the graphics interface and the display panel. Therefore, it is obvious to a person with ordinary skill in the art that the invented system described in Sierra, can also be implemented in a notebook computer, which includes housing.)

Sierra fails to explicitly teach, however, Aqib and Tung teaches wherein the display panel is within the display device, and wherein the host computing system is external to the housing (Aqib teaches instruction of connection Raspberry Pi to a laptop and display the Raspberry Pi desktop GUI, see page 3, par 2-3. Page 19, figure shows the welcome page of Raspberry Pi GUI displaying on the screen. 
Tung, page 1, par 1, page 2, par 1-3, Raspberry Pi is a series of small single-board computers (SBCs) by Raspberry Pi Foundation. It was originally leaned towards the promotion of teaching basic computer science in schools and in developing countries. The Raspberry Pi 4 Model B includes CPU and GPU and is as low as $55.).
Sierra, Aqib and Tung are analogous art, because they all teach display system connecting to a host computing system. Sierra teaches display system which includes discrete GPU and coupled to external host system. Aqib and Tung teach using Raspberry Pi as an external host system to connect to a laptop computer and providing image to display on the laptop computer. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the display system with discrete GPU (taught in Sierra), to further connect to external hosting system such as Raspberry Pi (taught in Aqib and Tung), so as to provide a low-cost, higher memory system for education purpose (Tung, page 2, par 4-6).

Regarding Claim 2. The combination of Sierra, Aqib and Tung further teaches The display device as claimed in claim 1, further comprising an interface controller, wherein the interface controller is to:
receive the source display instructions transmitted by the host computing
system; and
convert the source display instructions transmitted by the host computing
system to a format processable by the dGPU, wherein the dGPU is to generate the processed display signal based on the converted source display instructions (Sierra, [0045], In a single source mode, a user may have coupled and configured external graphics dock system 180 with a dual-GPU external dGPU card 183, and both the internal iGPU 109 and internal dGPU 120 may be disabled. In this single source mode, GPU components of the external graphics dock system 180 become the only source of video output, capable of driving multiple external displays according to the capabilities of the external dGPU cards 183, e.g., while implementing dual graphics card software such as while implementing dual graphics card technology such as Nvidia SLI, ATI Crossfire, etc. In a dual source mode, the user may have coupled and configured an external graphics dock system 180 with a single-GPU external dGPU card 183, in which case the internal dGPU 120 is disabled, and both internal iGPU 109 and external dGPU 183 of docking system 180 provide video output simultaneously with internal dGPU 120 disabled.).

Regarding Claim 3. The combination of Sierra, Aqib and Tung further teaches The display device as claimed in claim 1, wherein the graphics interface is based on one of PCI Express (Peripheral Component Interconnect Express) bus standard and Mobile PCI Express Module {MXM) standard (Sierra, [0031], As shown in FIG. 1A, at least one first external display 193 (e.g., LCD display or other suitable display device) may be coupled (e.g., via digital HDMI or DVI, analog D-Sub/S VGA, etc.) by suitable connector and external video cabling to receive and display visual images received from I-dGPU 120 of information handling system 100. I-dGPU 120 may be, for example, a PCI-Express (PCI-e) graphics card that is coupled to an internal PCI-e bus of information handling system 100 by multi-lane PCI-e slot and mating connector.).

Regarding Claim 4. The combination of Sierra, Aqib and Tung further teaches The display device as claimed in claim 1, further comprising an interface port to connect with the host computing system wherein the interface port supports a plurality of protocols to govern functions pertaining to connection, communication and power supply of the device (Sierra, [0041] Exan1ples of suitable graphics bus technologies that may be employed as internal graphics bus/connector for docking system 180 include, but are not limited to, the PCI-e bus. In one embodiment, when an xGPU is so coupled via cable 101 and activated to carry video signals from information handling system 100 to external dock 180, the internal I-dGPU 120 of information handling system 100 may be
disabled and the xGPU 183 of dock 180 enabled in its place. In such an embodiment, the hardware and logic architecture described herein for information handling system 100 and external dock system 180 may be employed to enable information handling system 100 to implement switchable graphics features while the internal iGPU 109 of system 100 and the external xGPU card 183 of dock 180 are both active, i.e., to switch graphics between iGPU 109 and xGPU card 183. Moreover, external graphics system dock 180 and mated xGPU 183 may be powered independently of information handling system 100, e.g., by a separate power source such as AC mains power and using voltage regulation circuitry integrated within dock 180 such that xGPU 183 draws no power from information handling system 100 while xGPU 183 is operating.).

Regarding Claim 5. The combination of Sierra, Aqib and Tung further teaches The display device as claimed as claimed in claim 4, further comprising a port controller coupled to the interface port, wherein the port controller is to:
detect whether a connection with the host computing system has been
established through the interface port; and
based on the established connection, control functions pertaining to
communication with the host computing system through the interface port (Sierra, [0042] As shown in FIG. 2, system embedded controller 103 is configured to execute real-time detection module 206 (e.g., software or other logic) that detects when one or more external graphics cards (xGPU) cards have been mated with external graphics dock system 180 in operable signal connection, e.g., plugged or otherwise electrically coupled via PCI slot to external graphics dock system 180 by cable 101. Realtime detection module 206 may also detect presence of a power-good signal provided from the dock 180, and may respond to such power good signal by cooperating with EC operating logic 204 to send a signal back to an internal power
supply of the dock 180 to enable the dock power supply to turn on power to the dock 180. Other tasks that may be performed by real-time detection module 206 include reporting various status information to system BIOS 202 of information handling system 100 including, but are not limited to, the presence of a mated external xGPU video card in dock 180. System BIOS 202 may in tum respond by driving the PCI-e or other video data bus signals to the dock 180 and communicating with the external dGPU video card mated with dock 180. System embedded controller 103 may also be configured to detect when a system reboot is required.).

Regarding Claim 6. The combination of Sierra, Aqib and Tung further teaches The display device as claimed in claim 1, further comprising an output display port coupled to the dGPU, wherein the output display port is to receive the processed display signal from the dGPU (Sierra, [0047] In an exemplary docked to external dock system graphics mode 5 of Table 1, the dock 180 is connected and the iGPU 109 and xGPU 183 of dock 180 are active. If no external monitors 191 or 193 are connected to system 100 or dock 180, all video content will be displayed from iGPU 109 on the integrated LCD 125. If external monitors 191 and/or 193 are attached to the information handling system 100 and/or dock 180, a user may again assign which applications are run on which GPU via whitelist entry using GPU software utility on CPU 105 to control switchable graphics drivers 129. Once again, a given application (e.g., such as game) may be designated by a user to automatically open on whichever monitor is set as the primary monitor, while other applications (e.g., web browser, email) which were last closed on the designated secondary display, will re-open in their last position on the secondary display-a function provided by display panel software of the operating system 205.).

Regarding Claim 7. The combination of Sierra, Aqib and Tung further teaches The display device as claimed in claim 6, wherein the output display port is one of HDMI (High-Definition Multimedia Interface) port, DisplayPort, and Video Graphics Array (VGA) port (Sierra, [0031], As shown in FIG. 1A, at least one first external display 193 (e.g., LCD display or other suitable display device) may be coupled (e.g., via digital HDMI or DVI, analog D-Sub/S VGA, etc.) by suitable connector and external video cabling to receive and display visual images received from I-dGPU 120 of information handling system 100. I-dGPU 120 may be, for example, a PCI-Express (PCI-e) graphics card that is coupled to an internal PCI-e bus of information handling system 100 by multi-lane PCI-e slot and mating connector.).

Regarding Claim 8. The combination of Sierra, Aqib and Tung further teaches A method comprising:
receiving, by a housed display device, source display instructions from an
independently operating host computing system externally coupled to the display device (Sierra, abstract, the invention describes orchestrate external graphics, for example to support and extend switchable graphics capability beyond internal system components of a host information handling system so as to include an external discrete graphics processing unit (xGPU) that is not integrated or embedded within the chassis enclosure of the host information handling system, and that is coupled to the host information handling system from outside the host system chassis enclosure.
[0031], As shown in FIG. 1A, at least one first external display 193 (e.g., LCD display or other suitable display device) may be coupled (e.g., via digital HDMI or DVI, analog D-Sub/S VGA, etc.) by suitable connector and external video cabling to receive and display visual images received from I-dGPU 120 of information handling system 100. I-dGPU 120 may be, for example, a PCI-Express (PCI-e) graphics card that is coupled to an internal PCI-e bus of information handling system 100 by multi-lane PCI-e slot and mating connector.
[0031], As shown in FIG. 1A, at least one first external display 193 (e.g., LCD display or other suitable display device) may be coupled (e.g., via digital HDMI or DVI, analog D-Sub/S VGA, etc.) by suitable connector and external video cabling to receive and display visual images received from I-dGPU 120 of information handling system 100. I-dGPU 120 may be, for example, a PCI-Express (PCI-e) graphics card that is coupled to an internal PCI-e bus of information handling system 100 by multi-lane PCI-e slot and mating connector.
A notebook computer is an example of a device with a housing which includes control circuitry, the graphics interface and the display panel. Therefore, it is obvious to a person with ordinary skill in the art that the invented system described in Sierra, can also be implemented in a notebook computer, which includes housing.), the display device comprising:
a discrete graphics processing unit (dGPU) removably coupled to
control circuitry of the display device (Sierra, [0032], As shown in Fig. 1A, External graphics dock system 180 is in turn coupled to CPU 105 via suitable data bus cable 101 such as PCI-e, PCI-e connector or other data bus interface connector, and mux 182 as shown, the latter of which switches video output from CPU 105 between I-dGPU 120 and xGPU/s of external graphics dock system 180.); and
a display panel coupled to the dGPU  (Sierra, [0031], As shown in FIG. 1A, at least one first external display 193 (e.g., LCD display or other suitable display device) may be coupled (e.g., via digital HDMI or DVI, analog D-Sub/S VGA, etc.) by suitable connector and external video cabling to receive and display visual images received from I-dGPU 120 of information handling system 100. I-dGPU 120 may be, for example, a PCI-Express (PCI-e) graphics card that is coupled to an internal PCI-e bus of information handling system 100 by multi-lane PCI-e slot and mating connector.
[0032], As shown in Fig. 1A, External graphics dock system 180 is in turn coupled to CPU 105 via suitable data bus cable 101 such as PCI-e, PCI-e connector or other data bus interface connector, and mux 182 as shown, the latter of which switches video output from CPU 105 between I-dGPU 120 and xGPU/s of external graphics dock system 180.), wherein the display panel is within the display device, and wherein the host computing system is external to housing of the display device (Aqib teaches instruction of connection Raspberry Pi to a laptop and display the Raspberry Pi desktop GUI, see page 3, par 2-3. Page 19, figure shows the welcome page of Raspberry Pi GUI displaying on the screen. 
Tung, page 1, par 1, page 2, par 1-3, Raspberry Pi is a series of small single-board computers (SBCs) by Raspberry Pi Foundation. It was originally leaned towards the promotion of teaching basic computer science in schools and in developing countries. The Raspberry Pi 4 Model B includes CPU and GPU and is as low as $55.);
processing, by the dGPU removably coupled to the control circuitry of the
display device, the source display instructions received from the host computing
system to generate a processed display signal (Sierra, [0047] In an exemplary docked to external dock system graphics mode 5 of Table 1, the dock 180 is connected and the iGPU 109 and xGPU 183 of dock 180 are active. If no external monitors 191 or 193 are connected to system 100 or dock 180, all video content will be displayed from iGPU 109 on the integrated LCD 125. If external monitors 191 and/or 193 are attached to the information handling system 100 and/or dock 180, a user may again assign which applications are run on which GPU via whitelist entry using GPU software utility on CPU 105 to control switchable graphics drivers 129. Once again, a given application (e.g., such as game) may be designated by a user to automatically open on whichever monitor is set as the primary monitor, while other applications (e.g., web browser, email) which were last closed on the designated secondary display, will re-open in their last position on the secondary display-a function provided by display panel software of the operating system 205.); and
rendering visual content on the display panel coupled to the dGPU, wherein rendering the visual content is based on the processed display signal (Sierra, [0031], As shown in FIG. 1A, at least one first external display 193 (e.g., LCD display or other suitable display device) may be coupled (e.g., via digital HDMI or DVI, analog D-Sub/S VGA, etc.) by suitable connector and external video cabling to receive and display visual images received from I-dGPU 120 of information handling system 100. I-dGPU 120 may be, for example, a PCI-Express (PCI-e) graphics card that is coupled to an internal PCI-e bus of information handling system 100 by multi-lane PCI-e slot and mating connector.
[0032], As shown in Fig. 1A, External graphics dock system 180 is in turn coupled to CPU 105 via suitable data bus cable 101 such as PCI-e, PCI-e connector or other data bus interface connector, and mux 182 as shown, the latter of which switches video output from CPU 105 between I-dGPU 120 and xGPU/s of external graphics dock system 180.).

Regarding Claim 9. The combination of Sierra, Aqib and Tung further teaches The method as claimed in claim 8, wherein the dGPU is electrically coupled to the control circuitry of the display device through a graphics interface (Sierra, [0032], As shown in Fig. 1A, External graphics dock system 180 is in turn coupled to CPU 105 via suitable data bus cable 101 such as PCI-e, PCI-e connector or other data bus interface connector, and mux 182 as shown, the latter of which switches video output from CPU 105 between I-dGPU 120 and xGPU/s of external graphics dock system 180.).

Regarding Claim 10. The combination of Sierra, Aqib and Tung further teaches The method as claimed in claim 8, wherein the receiving the source display instructions further comprises:
detecting, at interface port of the display device, the source display
instructions from the host computing system; and
directing the source display instructions to an interface controller within the display device (Sierra, [0042] As shown in FIG. 2, system embedded controller 103 is configured to execute real-time detection module 206 (e.g., software or other logic) that detects when one or more external graphics cards (xGPU) cards have been mated with external graphics dock system 180 in operable signal connection, e.g., plugged or otherwise electrically coupled via PCI slot to external graphics dock system 180 by cable 101. Realtime detection module 206 may also detect presence of a power-good signal provided from the dock 180, and may respond to such power good signal by cooperating with EC operating logic 204 to send a signal back to an internal power
supply of the dock 180 to enable the dock power supply to turn on power to the dock 180. Other tasks that may be performed by real-time detection module 206 include reporting various status information to system BIOS 202 of information handling system 100 including, but are not limited to, the presence of a mated external xGPU video card in dock 180. System BIOS 202 may in tum respond by driving the PCI-e or other video data bus signals to the dock 180 and communicating with the external dGPU video card mated with dock 180. System embedded controller 103 may also be configured to detect when a system reboot is required.); and
converting the source display instructions to a converted instructions format processable by the dGPU (Sierra, [0045], In a single source mode, a user may have coupled and configured external graphics dock system 180 with a dual-GPU external dGPU card 183, and both the internal iGPU 109 and internal dGPU 120 may be disabled. In this single source mode, GPU components of the external graphics dock system 180 become the only source of video output, capable of driving multiple external displays according to the capabilities of the external dGPU cards 183, e.g., while implementing dual graphics card software such as while implementing dual graphics card technology such as Nvidia SLI, ATI Crossfire, etc. In a dual source mode, the user may have coupled and configured an external graphics dock system 180 with a single-GPU external dGPU card 183, in which case the internal dGPU 120 is disabled, and both internal iGPU 109 and external dGPU 183 of docking system 180 provide video output simultaneously with internal dGPU 120 disabled.).

Regarding Claim 11. The combination of Sierra, Aqib and Tung further teaches The method as claimed in claim 10, further comprising processing the converted instructions format by the dGPU to generate the processed display signal (Sierra, [0045], In a single source mode, a user may have coupled and configured external graphics dock system 180 with a dual-GPU external dGPU card 183, and both the internal iGPU 109 and internal dGPU 120 may be disabled. In this single source mode, GPU components of the external graphics dock system 180 become the only source of video output, capable of driving multiple external displays according to the capabilities of the external dGPU cards 183, e.g., while implementing dual graphics card software such as while implementing dual graphics card technology such as Nvidia SLI, ATI Crossfire, etc. In a dual source mode, the user may have coupled and configured an external graphics dock system 180 with a single-GPU external dGPU card 183, in which case the internal dGPU 120 is disabled, and both internal iGPU 109 and external dGPU 183 of docking system 180 provide video output simultaneously with internal dGPU 120 disabled.).

Regarding Claim 12. The combination of Sierra, Aqib and Tung further teaches The method as claimed in claim 8, wherein the dGPU is removably coupled to the control circuitry based on one of PCI Express (Peripheral Component Interconnect Express) standard and Mobile PCI Express Module (MXM) standard (Sierra, [0031], As shown in FIG. 1A, at least one first external display 193 (e.g., LCD display or other suitable display device) may be coupled (e.g., via digital HDMI or DVI, analog D-Sub/S VGA, etc.) by suitable connector and external video cabling to receive and display visual images received from I-dGPU 120 of information handling system 100. I-dGPU 120 may be, for example, a PCI-Express (PCI-e) graphics card that is coupled to an internal PCI-e bus of information handling system 100 by multi-lane PCI-e slot and mating connector.).

Regarding Claim 13. The combination of Sierra, Aqib and Tung further teaches The method as claimed in claim 8, wherein the host computing system is an independently operating small form-factor personal computer (Sierra, [0005] An external graphics dock for notebook computers has been developed that includes components external to the notebook computer chassis that connect to internal circuitry inside the notebook computer chassis enclosure via two cables that carry PCI-e 3.0 signals.).

Regarding Claim 14. The combination of Sierra, Aqib and Tung further teaches A display device (Sierra, abstract, the invention describes orchestrate external graphics, for example to support and extend switchable graphics capability beyond internal system components of a host information handling system so as to include an external discrete graphics processing unit (xGPU) that is not integrated or embedded within the chassis enclosure of the host information handling system, and that is coupled to the host information handling system from outside the host system chassis enclosure.
[0031], As shown in FIG. 1A, at least one first external display 193 (e.g., LCD display or other suitable display device) may be coupled (e.g., via digital HDMI or DVI, analog D-Sub/S VGA, etc.) by suitable connector and external video cabling to receive and display visual images received from I-dGPU 120 of information handling system 100. I-dGPU 120 may be, for example, a PCI-Express (PCI-e) graphics card that is coupled to an internal PCI-e bus of information handling system 100 by multi-lane PCI-e slot and mating connector.) comprising:
a housing for the display device (Although Sierra didn’t explicitly teach a housing enclosing control circuity, the graphics interface and the display panel, a notebook computer is an example of a device with a housing which includes control circuitry, the graphics interface and the display panel. Therefore, it is obvious to a person with ordinary skill in the art that the invented system described in Sierra, can also be implemented in a notebook computer, which includes housing.);
control circuitry to control operation of the display device control, wherein the control circuitry is to receive source display instructions from a host computing system operating independently from the display device, wherein control circuitry is to externally couple the host computing system to the display device (Sierra, [0007] In one exemplary embodiment, an external graphics dock system may be provided that is configured to be operably coupled to one or more external discrete GPUs (xGPUs) and to be coupled to internal processing components (e.g., embedded controller/s, CPU/s, etc.) within an information handling system chassis enclosure by switchable graphics technology ( e.g., software and/or firmware) executing on internal processing device/s (e.g., CPU, controller, microcontroller, etc.) of the information handling system. In one example, the switchable graphics features may be implemented by one or more processing devices in a manner that allows an external dGPU (xGPU) that is coupled to the external dock system to be utilized as a discrete GPU in switchable graphics mode while any internal discrete GPU (I-dGPU) that is installed and coupled within the information handling system is disabled from operation.
	[0029], As shown in FIG. 1A, information handling system 100 of this exemplary embodiment includes various components that are embedded on a system motherboard 139, it being understood that any one or more of such embedded components may be alternatively provided separate from motherboard 139 within chassis case of information handling system 100, e.g. , such as provided on a daughter card or other separate
mounting configuration. 
[0031] As shown in FIG.1A, CPU 105 itself includes an integrated GPU (iGPU) 109 and information handling system 100 also includes a separate internal discrete GPU (1-dGPU) 120 that may be powered by a power source of information handling system (e.g., such as AC adapter and/or internal smart battery pack of a notebook computer) using internal integrated power supply circuitry and/or internal voltage regulation circuitry of information handling system 100.
Therefore, information handling system 100 including system motherboard 139, is separate from external display 193. System motherboard 139 is equivalent to control circuitry.), and wherein the host computing system is external to the housing (Aqib teaches instruction of connection Raspberry Pi to a laptop and display the Raspberry Pi desktop GUI, see page 3, par 2-3. Page 19, figure shows the welcome page of Raspberry Pi GUI displaying on the screen. 
Tung, page 1, par 1, page 2, par 1-3, Raspberry Pi is a series of small single-board computers (SBCs) by Raspberry Pi Foundation. It was originally leaned towards the promotion of teaching basic computer science in schools and in developing countries. The Raspberry Pi 4 Model B includes CPU and GPU and is as low as $55.);
a discrete graphics processing unit (dGPU) (Sierra, [0032], As shown in Fig. 1A, External graphics dock system 180 is in turn coupled to CPU 105 via suitable data bus cable 101 such as PCI-e, PCI-e connector or other data bus interface connector, and mux 182 as shown, the latter of which switches video output from CPU 105 between I-dGPU 120 and xGPU/s of external graphics dock system 180.);
a graphics interface to electrically and removably couple the dGPU to the
control circuitry (Sierra, [0032], As shown in Fig. 1A, External graphics dock system 180 is in turn coupled to CPU 105 via suitable data bus cable 101 such as PCI-e, PCI-e connector or other data bus interface connector, and mux 182 as shown, the latter of which switches video output from CPU 105 between I-dGPU 120 and xGPU/s of external graphics dock system 180.);
a display panel coupled to the graphics interface, wherein the display panel is within the display device (In a notebook computer, the display panel is within the display screen of the machine.), and wherein the display panel is to, receive a processed display signal generated by the dGPU based on processing the source display instructions; and render visual content based on the processed display signal (Sierra, [0031], As shown in FIG. 1A, at least one first external display 193 (e.g., LCD display or other suitable display device) may be coupled (e.g., via digital HDMI or DVI, analog D-Sub/S VGA, etc.) by suitable connector and external video cabling to receive and display visual images received from I-dGPU 120 of information handling system 100. I-dGPU 120 may be, for example, a PCI-Express (PCI-e) graphics card that is coupled to an internal PCI-e bus of information handling system 100 by multi-lane PCI-e slot and mating connector.
[0032], As shown in Fig. 1A, External graphics dock system 180 is in turn coupled to CPU 105 via suitable data bus cable 101 such as PCI-e, PCI-e connector or other data bus interface connector, and mux 182 as shown, the latter of which switches video output from CPU 105 between I-dGPU 120 and xGPU/s of external graphics dock system 180.).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sierra et al (US20160117793) in view of Aqib, Tung further in view of Wyatt et al (US9064322).

Regarding Claim 15. The combination of Sierra, Aqib and Tung fails to explicitly teach, however, Wyatt teaches The display device as claimed in claim 14, wherein the dGPU is a Mobile PCI Express Module (MXM) based graphics module (Wyatt, abstract, a method for accessing display configuration information in a multi graphics-processing-unit (multi-GPU) system, which includes the steps of asserting a select signal to steer the display configuration information of a display device, which is coupled to a discrete GPU (dGPU), to a motherboard GPU (mGPU) in the multi-GPU system if dGPU is unavailable, and validating the di splay configuration information prior to availing the dGPU or the display device as an option to be selected.
Col 3, line 45-57, In one configuration, the computing system 100 is a mobile
device, such as a notebook computer, and is configured with a first graphics subsystem 106 and the mGPU 108. The enhanced graphics subsystem 118 is a docking system with the dGPU 120. In addition, a system display 104 here corresponds to the internal display panel of the notebook computer. The notebook computer may connect to the docking system via a wired interconnect. Some examples of the wired interconnect
include, without limitation, Peripheral Component Interconnect (PCI) Express Graphics (PEG) port and Mobile PCI Express Module (MXM) 2.0. Alternatively, this interconnect can be wireless, as long as it supports sufficient band width.).
	Sierra and Wyatt are analogous art, because they both teach display system with  dGPU. Wyatt further teaches using dGPU on a mobile device as a mobile PCI Express Module based graphic module. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the display system with plurality of dGPU (taught in Sierra, Aqib and Tung), to further apply it on mobile device (taught in Wyatt), so as to enable small personal device to switch between integrated graphics subsystem and the enhanced graphics subsystem without cumbersome process of rebooting (Wyatt, col 1, line 38-56).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN SHENG whose telephone number is (571)272-5734. The examiner can normally be reached M-F 9:30AM-3:30PM 6:00PM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Xin Sheng/           Primary Examiner, Art Unit 2611